Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 11/15/21.  The applicant argument regarding Ichikava et al. is not persuasive; therefore, all the rejections based on Ichikava et al. is retained and repeated for the following reasons.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichikawa et al. (US Pub. 2016/0114687).

As to claims 1, 13 and 15 the prior art teach a power receiving device, comprising: 

a power receiving (see fig 1 element 11) section configured to receive power from a power feed device with use of a power receiving coil (see fig 1-3 fig 25 paragraph 0008-0010,  0092-0094 and background; especially, Ichikawa et al. teach a power receiving (see fig 1 element 11) section configured to receive power from a power feed device with use of a power receiving coil as fig 1-3 fig 25 paragraph 0008-0010,  0092-0093 and background); 

and a communication section configured to transmits coil (see fig 4 element 58) information regarding the power receiving coil (see fig 4 element 22) to the power feed device, the coil information indicating whether or not the power receiving device comprises a coil provided near the power receiving coil (see fig 3-7 fig 25 paragraph 0102-0110 and summary; especially, Ichikawa et al. teach a communication section configured to transmits coil (see fig 4 element 58) information regarding the power receiving coil (see fig 4 element 22) to the power feed device, the coil information indicating whether or not the power receiving device comprises a coil provided near the power receiving coil as fig 3-7 fig 25 paragraph 0103-0109 and summary).

As to claims 2 the prior art teach wherein the communication section is configured to transmit power-receiving coil (see fig 4 element 22) information to the power feed device, the power-receiving coil (see fig 4 element 22) information corresponding to a characteristic of the power receiving coil (see fig 4-8 fig 22-25 paragraph 0109-0115).

As to claims 3 and 18, the prior art teach wherein the communication section is configured to transmit the coil information after transmitting the power receiving coil information (see fig 4-8 paragraph 0112-017).

As to claims 4 and 17 the prior art teaches wherein the power receiving coil configures a resonant circuit, and the coil information includes information regarding number of resonant points in the resonant circuit or the coil information includes information regarding number of resonant points in the resonant circuit and at least one of information regarding a resonance frequency of the resonant circuit, information regarding an impedance of the resonant circuit, or information regarding a quality factor of the resonant circuit (see fig 4-9 paragraph 0122-0130).

As to claims 5 and 16 the prior art teaches wherein the power receiving device comprises the coil which is provided near the power receiving coil and configures a resonant circuit, and the coil information includes information regarding a resonance frequency of the resonant circuit (see fig 4-7 and 25-30 paragraph 0280-0294).


As to claim 6 the prior art teaches wherein the power receiving device comprises the coil which is provided near the power receiving coil and configures a resonant circuit, and the coil information includes information regarding an impedance of the resonant circuit (see fig 4-8 and fig 25-32 paragraph 0177-0183 and background).


As to claims 7 the prior art teach wherein the power receiving device comprises the coil which is provided near the power receiving coil and configures a resonant circuit, and the resonant circuit has a resonant frequency around 13.56 MHz (see fig 4-10 fig 20-24 paragraph 0244-0351 and summary).


As to claims 8 and 15the prior art teach wherein the communication section is configured to receive response information after transmitting the coil information, the response information indicating whether or not the power feed device is to supply power to the power receiving section (see fig 4-10 paragraph 0150-0158).

As to claim 9, the prior art teach wherein in a case where the response information indicates that power is to be supplied, the communication section  is configured to transmit a request to the power feed device for an increase in feeding power (see fig 4-10 paragraph 0155-0162).

As to claim 10 the prior art teaches wherein the power receiving section is configured to start charging a secondary battery after the communication section transmits the coil information to the power feed device (see fig 22-26 paragraph 0255-0260).


As to claim 11 the prior art teaches wherein the coil is used for communication (see fig 4-12 paragraph 0103-0113).


As to claims 12 and 19 the prior art teach wherein the communication section is configured to transmit the coil information through modulating an impedance of the communication section during a period in which the communication section receives a predetermined signal transmitted from the power feed device (see fig 4-9 fig 24-30 paragraph 0150-0156).


As to claims 14 and 21 the prior art teach comprising the power receiving coil and the coil, wherein the power receiving coil and the coil are planar coils, and provided in a same plane, and one of the power receiving coil and the coil is provided inside another (see fig 4-7 and 25-30 paragraph 0275-0285).

As to claim 20, the prior art teach wherein during a period in which the communication section receives a predetermined signal transmitted from the power feed device, the communication section is configured to transmit the power-receiving coil information through modulating an impedance of the communication section (see fig 4-14 paragraph 0120-0133 and summary).

Remarks

Applicant’s response and remarks filed on 11/15/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that Ichikava et al. do not describe “a power receiving (see fig 1 element 11) section configured to receive power from a power feed device with use of a power receiving coil” probes as claimed, Examiner respectfully disagrees.   The prior art (Ichikava et al. (U.S. PuB. 2016/0114687) do a power receiving (see fig 1 element 11) section configured to receive power from a power feed device with use of a power receiving coil (see fig 1-3 fig 25 paragraph 0008-0010,  0092-0094 and background; especially, Ichikawa et al. teach a power receiving (see fig 1 element 11) section configured to receive power from a power feed device with use of a power receiving coil as fig 1-3 fig 25 paragraph 0008-0010,  0092-0093 and background).
 
Applicant contends that Ichikava et al. do not describe “a communication section configured to transmits coil (see fig 4 element 58) information regarding the power receiving coil (see fig 4 element 22) to the power feed device, the coil information indicating whether or not the power receiving device comprises a coil provided near the power receiving coil” probes as claimed, Examiner respectfully disagrees.   The prior art (Ichikava et al. (U.S. Pub. 2016/0114687) do teach a communication section configured to transmits coil (see fig 4 element 58) information regarding the power receiving coil (see fig 4 element 22) to the power feed device, the coil information indicating whether or not the power receiving device comprises a coil provided near the power receiving coil (see fig 3-7 fig 25 paragraph 0102-0110 and summary; especially, Ichikawa et al. teach a communication section configured to transmits coil (see fig 4 element 58) information regarding the power receiving coil (see fig 4 element 22) to the power feed device, the coil information indicating whether or not the power receiving device comprises a coil provided near the power receiving coil as fig 3-7 fig 25 paragraph 0103-0109 and summary).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/BINH C TAT/Primary Examiner, Art Unit 2851